OFFICE OF   THE ATTORNEYGENERAL   OF TEXAS
                   AUSTIN
     I)UQh  pek%Slty and 5nt#r68tOf al5 dblltaquent
                                                  taXO#
     eollootedunder the tmea of tfliscronttaot   (Chagtor     8149,
     f360.8, RegularSQWIiOA Fortywwmnd Legislatur@*having
     reforsnoeto the retplarBj4pwalty and o$ lAtor.st).
     The    BT osnt of acukpsnoationhare reterredto ah8ll be
     A5At~AW'lt
          P        UpOA the @Olleetfonof 0U0h tauu,U by Wt
     of the Le+&8latum are mqu5nd ta be oolleoted. Should
     any ram5rsionof penaltyand ixttemotoy t8xmappwu5ng
     OA thQ dQlimQt%QAt SSOOrd8be m&de by h$hlat&Wa       .Iwt-
     JEQAt Qfh6tiVU          dwl%Af$ t&       ~TiOd    of thi.d   OOAtZWlt   thQ
     aOma shall not be eoUestad ooreom5so5mallowo~
     thoreoae Aleo, ad oalom teme, ddiiAm*At,  lerio4l
     against        Btate   OWAQ~   ropsrty      fer   bounty and PLstrfat
     mi               the PIVP(M?OS rhiuh 5s to be taken mm                  of
               IA atlve      appropriation       proridmd    Sor bg diWu$~,
     are e~olt~Im¶
                 *O!B the protlsionrof this oonttfaot.*
              l2lyour letterOS Juno 10, 1941, you rsqxm8tour
U@iniOA     in Z'U9OASb to the fdbWi.~tJQWQtiO5t
          "Are all ot the wmal~sionrrpaynble to 3%. A. w-
     nard d~inqtaeattuoontmotundor h5# oootnoQ.rith
     the     %ate     and county limited to the sgb pruviricvn of
     B, B. #?8, or Ir lpeentitledto f&l.1eonfntot\ut.  -8.
     8loa     on    thou    aoaount8 where
                                  abrbraots,tax rmtiom8 w
     umu~%rattaaP hwu be+a tiled, end not5oa thonoi
     f5l.dwith the tax oolleotoain view of the IUt oontmoo
     in Se&ion Ho. 8 of rsaid BUl?"



                 1. That 811 interoataad penaltiierth&
         "tJQOt;iO?l
     ham aeofuadon all tka vf%1erom lId lltaxer t&mlp
     dQlinquQAt        OA or   boforo 3uly 1, 1%.r           due thr ,mt@,
     an& aountr,eomoa eohoo;l    dicrliriet road 4irttiOt
     lovea #0provementdiatriot,ratrr jpLpr0Vwnt dtekt,
     and water oontrolmd iYd&wmImnt dletfiob,iXdig8ttOA
     dirtriot,and other d~f5uadmabdirialom of t!kOStat0
     (and,oubjwt to tae provinLo&aberel.nbeforo-UM        hmw-
     i.n&$er@ontaiAQd, mob. f5tQrQstand cWd.tibd Mt
     delinquentad valorem tmd poll taxer ii   u@ oitiel,tvwu8,
     and v$lltageo,   and apair  rohoold5striota,and indspm-
     dent sahooldhtriots ) ahal. be and the Ban8 are h8,nby
     released,provideds&i ad mlorem ailQpoll taxm3 am
     paid on or bofo&o ESovesber  1, 1841. Xf i8 p=YidM      t-t
     the prov5r5onahe~'Wf *ball Aot a@T t43 @it5.#,,-=,
     and vllla&m, and rpwial fmbml dlstriots,       ax& iadepcla-
     &At  rOba&     d5striotr,u&MU# sod Wttil the Sar@ming
                                                                                      500




I   f&mo;ableSac%H. Dav5480~,pa@ 3


        body of any such oity, town. or viU.ah;e,
        schoold58tXiCt,or indeyendtant
                                                  or epeolal
                                         rsbnoldiotriot iFod8
        t&d csuaualor exeossivedofmlt in Cna payment Ott
        ad valorev rancijtolltaxes has eoouxsod,and that UI
        ~XtelzESiOnGf th% for t&2 pi$'&eiitOf sUOh deli.%JUsnt
        aG veloreran5 poll taxm will pmwt% ad aooalwate
        the OGl;6+OtiOn thfaS%Of,v&hartW00 sU0b &WSrPing body
        shd.1 adoat a rs0clutiol DT crginaaoe sv5denc5ngsU0h
        finding,  a.rdurn t2.qxs0onIiagOf rush findla431 of
        fast the pm5isiOas OS t&58 Aot rhall be la till fusoe
        md offeatas to w ou0h sity twa, or villa&o,in
        i?@ec5al sohooldistriat,or inctsgendent sako01dlstriot.
        It 5s ~?msrabye*pres,slyan4 q,wsifioally providedthat
        psnalttesand intarosth0xa5nrebarod axe XelsaiM
        en3.y05 deliaguentad ralaraa aad 2013 taxaa and aa
        50 oth*r taxes.
              "&PC. 8, '&at all 00sts of srexy k5nd snd okmuter
        th a th a y s
                    a c o x u a od             o r th a tna y imresftor
                                 r stb a o h o d                          lo o r uo
        or attaoh te or by rsascuaof dolinqumt  poll or a4 ralom
        taxes OA which said p0Ll or a& valoti tax   tho 5.ntereat
        and penalthe hnve been relodrodby any ot the prtwi*icmr
        OS t&ia Act S!mll be IjndtiAesa&e ars hazebyr5iM8#a,
        and A0such co&Se #ha21 herentter be.ohnryed,Co~li39tOd,
        QZ aooountw3 COT, provicied,htievor,that my a#ar 8hat
        ars now due aad payable Co ury offiO%xor OtliOialshakl
        rsaaina valid obligation.not'lj.tbstandin$  th0 pzerisl0ss
        hereof.
501
              The quoted provialonfroisthe contraothae been
  in th.0fom gronul~otebby t;?eoffloe of th4 cinqhroller
 sfme emrly in 1337. Its inalusionwe4 out wholly arbi-
 *mrJ   stnli ultho;treason. I'enaltios   end inters3traaybe
 remIttedby atiplelsgial.etive    action,while the tax itself
 may not be xeaittedexcept1s extrenre      inetnmertb a two-
 tiivdevote of bo,thhouseer hrticle0, Section1ii      , State
 Cunstitutfon.Such remissionsof penaltyand itltrreet
 8re inttma4aend resaoaablyonloulatedin themelvee to
 ln4u.mthe tarpayerto ooze in en6 pay hi8 delinquent
 tcunS. This provisionin the oontraotwas erfdmtly
 asant to olaln for the State md County,an4 other poUti-
 oal eubdlvirlons, the benefitsmeultir& iromthi8 iaduoo-
 Wlnt and t.0lwsQV6fra¶ tally  c0ntrovsr*ythe qU46tiO~   aa
 te whothorthe oollsutlonwas aotuallybroughtabout by
 the 8ttomey end wm one for ?&oh b ought to roaeivo
 6apo5sat10n. Eint,whetherone my ngsra the refmme
 baok of such pmvisiion in the oontreeta@ good ar not,
 i&i isportent; thing IS that  suah irr in the oontmot.
          fn rieu of the written agreeauntof the prtloi
 we hem pot found it neaanseryto mmi1Qer tha queatton
 ea to rhethor the tatatuto (Art. 7iLbcli,300. 8, VAO.8.f
 maa   pexait 0s CL oontxaat ror tha payaent 0r sumn emmoading
 the QIpDunt of p358ltler end intrx48t 0olleoteQ.




PIRS'
ATTORKEY